Upon this record, including the documentary proof, we think that the plaintiff established her claims totaling $16,056.57 but that the defendant established payment in the sum of $14,887.60 and therefore the judgment should have been awarded for the difference of $1,168.97. Judgment, so far as appealed from, unanimously reversed, with costs to the appellant, and judgment is directed in favor of the plaintiff in the sum of $1,168.97, with interest and costs. Settle order on notice. Present — 1 Glennon, J. P., Dore, Cohn, Callahan and Shientag, JJ.